DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tadao et al. (JP2009186063 in the IDS) in view of Taucher.
Tadao et al. discloses a doubled pipe comprising:  an outer pipe 42; and an inner pipe arranged on an interior of the outer pipe with a flow path gap between the outer pipe and the inner pipe (claim 1 of ‘6063); and a fin member 46 arranged on the interior of the inner pipe.  Tadao et al. does not disclose the crimping and sealing arrangements.  Taucher teaches a double pipe comprising an outer pipe 20 and an inner pipe 12 in which the outer pipe is crimped onto the inner pipe to form a fluid chamber between the outer and inner pipes (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the outer pipe with crimping parts projecting to an inner diameter side and aligned in a lengthwise direction and a circumference direction (the outer pipe being crimped on the outer circumference of the inner pipe) to connect the inner and outer pipes together and form the flow path gap as taught by Taucher, and also to have provided crimping arrangements to the inner pipe to overlap with the outer crimping parts to from the connecting of the pipes also as taught Taucher.  It would also have been obvious to one having ordinary skill in the art at 
Claim Objections
4.	Claim 7 objected to because of the following informalities:  it depends on cancelled claim 2.  Appropriate correction is required.  Claim 7 appears to contain allowable subject matter and may be favorably considered if the above objection is overcome, and if it is written in independent from.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/DAVIS D HWU/Primary Examiner, Art Unit 3763